                                                                  FILED
                                                          U.S. DISTRICT COURT
                   IN THE UNITED STATES DISTRICT COURT            - ^        •
                   FOR THE SOUTHERN DISTRICT OF GEORGIA   oniQunu lO lu n i o
                               DUBLIN DIVISION            Zfll8N0VI3 AM 9: LO

UNITED STATES OF AMERICA,             *                       SO. DiST. 0;" GA.
                                      *


     Plaintiff,                       *
                                      *


                                      ★
        V.
                                      ★


                                      ★


FUNDS SEIZED FROM FIDELITY            *
INVESTMENTS ACCOUNT ENDING            *
IN XXXX7422;                          *
                                      ★


FUNDS SEIZED FROM FIDELITY            *
INVESTMENTS ACCOUNT ENDING            *
IN XXXX8340;                          *
                                      ★


FUNDS SEIZED      FROM FIDELITY       *
INVESTMENTS ACCOUNT ENDING            *
IN XXXX7449;                          *
                                      ★


FUNDS SEIZED FROM FIDELITY            *          CV 316-020
INVESTMENTS ACCOUNT ENDING            *
IN XXXX6909;                          *
                                      ★


FUNDS SEIZED FROM FIDELITY            *
INVESTMENTS ACCOUNT ENDING            *
IN XXXX4334;                          *
                                      *


FUNDS SEIZED FROM BANK OF             *
EASTMAN ACCOUNT ENDING                *
IN XX7548;                            *
                                      ★


FUNDS SEIZED FROM STATE BANK          *
AND TRUST    COMPANY ACCOUNT          *
ENDING IN XXXX7036;                   *
                                      "k


FUNDS SEIZED FROM     UNITED          *
FIRST   FEDERAL   CREDIT UNION        *
ACCOUNT ENDING IN XX7265;             *
                                      ★


FUNDS SEIZED FROM T. ROWE             *
PRICE ACCOUNT ENDING                  *
IN XXXX3286;                          *
FUNDS SEIZED FROM T. ROWE       *
PRICE ACCOUNT ENDING            *
IN XXXX5215;                    *
                                *


FUNDS SEIZED FROM ATHENS        *
FIRST BANK AND TRUST ACCOUNT    *
ENDING IN XXXX4344;             *
                                *


FUNDS SEIZED FROM EMORY         *
CAPITAL MANAGEMENT ACCOUNT      *
ENDING IN XX2400;               *
                                *


FUNDS SEIZED FROM EMORY         *
CAPITAL MANAGEMENT ACCOUNT      *
ENDING IN XX2401;               *
                                •k


REAL PROPERTY LOCATED AT 821    *
PLAZA AVENUE, EASTMAN, GEORGIA; *
                                *


REAL PROPERTY LOCATED AT 3037   *
HIGHWAY 257, DUBLIN, GEORGIA;   *
                                *


REAL PROPERTY LOCATED AT 2772   *
CLAXTON DAIRY ROAD, DUBLIN,     *
GEORGIA;                        *
                                *


REAL PROPERTY CONSISTING OF     *
62.3 ACRES IN DODGE COUNTY,     *
GEORGIA;                        *
                                *


REAL PROPERTY CONSISTING OF     *
56.47 ACRES IN DODGE COUNTY,    *
GEORGIA;                        *
                                *


FUNDS CONTAINED IN VANGUARD     *
CHARITABLE ENDOWMENT PROGRAM    *
ACCOUNT ENDING IN XX2970,       *
                                *


    Defendants.                 *




                              ORDER
       On September 24, 2018, this Court vacated the stay that had

been    entered   in   this   in   rem    civil   forfeiture     proceeding   and

directed the United States Government to notify "all relevant

parties . . . and to re-open the period of time in which a verified

claim must be filed."         (Order of Sept. 24, 2018, Doc. No. 33, at

4-5.)    The Court expressly noted that Claimant Lisa Bird need not

re-file a verified claim in the case.               (Id. at 5.)    The Clerk of

Court sent a copy of this Order to Lisa Bird.

       In accordance with the September 24*^^ Order, the Government

filed a "Notice of        Lifted Stay and           Notice of    Forfeiture" on

September 28, 2018.       Lisa Bird is not among the 22 recipients of

that    notice.    On    November    2,     2018,    the   Government   filed   a

"Declaration of Publication."            The Certificate of Service does not

indicate that the Government served Lisa Bird with this document.

This prompts the Court to inquire of the Government whether the

lack of service of these documents is purposeful or inadvertent.

The Government shall so notify the Court within three (3) days

hereof.


       ORDER ENTERED at Augusta, Georgia this ^                 day of November,
2018.




                                             UNITED STAGES DISTRICT JI^E
